989 F.2d 499
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald DRAUGHN, Petitioner-Appellant,v.John JABE, Respondent-Appellee.
No. 92-2216.
United States Court of Appeals, Sixth Circuit.
March 17, 1993.

Before NATHANIEL R. JONES and RALPH B. GUY, JR., Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Ronald Draughn, a pro se Michigan prisoner, appeals a district court judgment dismissing his petition for a writ of habeas corpus filed under 28 U.S.C. § 2254.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
In January 1986, a jury convicted Draughn of second degree murder and possessing a firearm during the commission of a felony.   He was sentenced to life imprisonment for the murder conviction and two years imprisonment for the firearm conviction.   On appeal, Draughn argued that the trial court gave incomplete and misleading instructions on his defense of accident.   The Michigan Court of Appeals affirmed the convictions and the Michigan Supreme Court denied leave to appeal.


3
Draughn then filed a motion for relief from the judgment with the trial court raising ten claims for relief.   The trial court denied the motion.   The Michigan Court of Appeals and the Michigan Supreme Court denied Draughn's delayed applications for appeal.


4
Draughn filed a petition for habeas relief raising the same issues that he presented to Michigan's appellate courts.   The district court dismissed the petition as without merit.   Draughn then filed this timely appeal raising nine of the same issues that he presented to the district court.   He requests oral argument and has moved for the appointment of counsel.


5
Upon de novo review, we conclude Draughn received a fundamentally fair trial.   See Lundy v. Campbell, 888 F.2d 467, 469-70 (6th Cir.1989), cert. denied, 495 U.S. 950 (1990).   Draughn's arguments are without merit.


6
Accordingly, we deny the request for oral argument, deny the motion for the appointment of counsel, and affirm the district court's judgment for the reasons set forth in its memorandum opinion filed on September 11, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit.